Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species 1, Embodiment 1 (figures 3-5);
Species 2, Embodiment 2 (figures 6-8);
Species 3, Embodiment 3 (figures 9-11);
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  claim 1.

Applicant’s election without traverse of species 1, embodiment 1, readable upon claims 1-10, 16-20 is acknowledged.  Examiner contacted Applicant’s representative Joel Armstrong on 10/18/2022. Todd Guise replied on 10/19/2022 without traverse. 

Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/19/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 10 recites the limitation "the at least one annular groove".  There is insufficient antecedent basis for this limitation in the claim.  This feature will be interpreted as a circumferential groove.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kumakura, (US 2018/0050398) in view of Kamimura, (US 2005/0224245).

Regarding claim 1, Kumakura discloses: A power tool (Fig. 1, circular saw 100) comprising: 

a blade  (Fig. 1, saw blade 4); 

an electric motor  (Fig. 2, motor 1)  including a motor shaft (Fig. 2, output shaft 1a); 

and a gear train (Fig. 6 shows the entirety of the gear train) configured to transmit a rotational output from the electric motor to the blade, the gear train including 

a first gear (Fig. 6, pinion 91), supported on the motor shaft, 

a countershaft (Fig. 6, intermediate shaft 92), 

an intermediate gear (Fig. 6, a first gear 94 which connects via the shaft to the second gear 96) meshing with the first gear and supported on the countershaft,  

a final shaft (Fig. 6, a final shaft 93) having a distal end attached to the blade, 

a final gear (Fig. 6,  third gear 97) meshing with the intermediate gear  (Fig. 6, a first gear 94 which connects via the shaft to the second gear 96) and supported on the final shaft (Fig. 6, a final shaft 93)

Kumakura does not explicitly disclose:  at least one elastic member between the final shaft and the final gear – the Examiner notes that Kumakura utilizes the elastic member system between the intermediate gear and shaft. It is the same design, but in a different location.  As such, the below combination teaches the system in the correct location.

Kamimura teaches: at least one elastic member (Fig. 4, elastic member 14) between the final shaft (Fig. 3,  spindle 11 ) and the final gear (Fig. 3,gear 10). 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kumakura by relocating the elastic members from the intermediate shaft to the final shaft in accordance with the teachings of Kamimura, thereby combining prior art elements to achieve a predictable result.  This is a simple substitution of one arrangement of parts for another arrangement of parts in a similar tool system.

Regarding claim 2, the modified Kumakura discloses: the at least one elastic member (Fig. 4, elastic member 14)  is elastically pressed between the final shaft and the final gear ([0032] “Thus, each elastic member 14 is compressed and held between the coupling 12 and the concave portion 10a of the gear 10. Since the shapes of the concave portion 10a, coupling 12, and spindle 11 are symmetric with respect to the diametrical lines, and since all elastic members 14 have identical shapes, the coupling 12, the spindle 11, and gear 10 can be concentrically aligned with one another as long as the elastic members 14 are compressedly held in the spaces 10c.”).

Regarding claim 3, the modified Kumakura discloses: the final gear includes an angled gear ([0022], “A gear 10, which is a helical gear” – the current specification defines an angled gear as [0024], “The fourth gear 26 as the final gear being an angled gear, such as a helical gear or a spiral”).

Regarding claim 4, the modified Kumakura discloses: the final gear includes a helical gear or a spiral bevel gear  ([0022], “A gear 10, which is a helical gear” – the current specification defines an angled gear as [0024], “The fourth gear 26 as the final gear being an angled gear, such as a helical gear or a spiral”).


Regarding claim 5, the modified Kumakura discloses: the at least one elastic member is compressed in a radial direction between the final shaft and the final gear (Figure 7 clearly shows this claim limitation).

Regarding claim 6, the modified Kumakura discloses: the at least one elastic member is annular (as seen on the figures, the elastic member is columnar.  A column is merely an annular with a filled in center.  Unlike later claims in which the annular shape wraps around the shaft, as there is nothing within the elastic member to require an annular configuration the columnar shape can be utilized.).

Regarding claim 7, the modified Kumakura discloses: the final shaft has at least one annular groove extending in a circumferential direction (see Examiner Illustration 1), and the at least one elastic member is located in the at least one annular groove  (see Examiner Illustration 1 – the elastic member, being elastic and being under slight compression, would necessarily have a portion of the elastic member pushed into the groove, thereby satisfying the claim limitation).

    PNG
    media_image1.png
    262
    391
    media_image1.png
    Greyscale

Examiner Illustration 1
Regarding claim 8, the modified Kumakura discloses: the final gear has at least one annular groove extending in a circumferential direction, and the at least one elastic member is located in the at least one annular groove on the final gear (see figure 2.  Concave portion 10a exhibits an annular groove which further contains a bottom wall and inner peripheral surface [0024].  The elastic members are situated within this structure)) .

Regarding claim 9, the modified Kumakura discloses: the at least one elastic member includes two elastic members arranged in an axial direction  (see Examiner Illustration 1 – the Elastic members are arranged in an axial directions as they are parallel to the shaft axis).

Regarding claim 10, the modified Kumakura discloses: a key coupling (Fig. 9b, two couplings 195) the final gear to the final shaft, 
wherein the final shaft has a final-shaft key groove intersecting the at least one annular groove (see Examiner Illustration 2.  While the annular groove is not explicitly shown, as the key is the entirety of the length of the gear, the annular groove on the shaft must necessarily intersect the key groove); 

    PNG
    media_image2.png
    162
    345
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    171
    431
    media_image3.png
    Greyscale

Examiner Illustration 2
the final gear has a final-gear key groove intersecting the at least one annular groove  (see Examiner Illustration 2), and 
the key includes a protrusion to restrict the at least one elastic member from entering the final-gear key groove (as seen in 9b, the shape of the coupling blocks the elastic member from entering the key groove).


Regarding claim 16, the modified Kumakura discloses: the final gear includes an angled gear ([0022], “A gear 10, which is a helical gear” – the current specification defines an angled gear as [0024], “The fourth gear 26 as the final gear being an angled gear, such as a helical gear or a spiral”).

Regarding claim 17, the modified Kumakura discloses: the final gear includes a helical gear or a spiral bevel gear  ([0022], “A gear 10, which is a helical gear” – the current specification defines an angled gear as [0024], “The fourth gear 26 as the final gear being an angled gear, such as a helical gear or a spiral”).

Regarding claim 18, the modified Kumakura discloses: the final gear includes a helical gear or a spiral bevel gear  ([0022], “A gear 10, which is a helical gear” – the current specification defines an angled gear as [0024], “The fourth gear 26 as the final gear being an angled gear, such as a helical gear or a spiral”).

Regarding claim 19, the modified Kumakura discloses: the at least one elastic member (Fig. 4, elastic member 14)  is compressed in a radial direction between the final shaft and the final gear ([0032] “Thus, each elastic member 14 is compressed and held between the coupling 12 and the concave portion 10a of the gear 10. Since the shapes of the concave portion 10a, coupling 12, and spindle 11 are symmetric with respect to the diametrical lines, and since all elastic members 14 have identical shapes, the coupling 12, the spindle 11, and gear 10 can be concentrically aligned with one another as long as the elastic members 14 are compressedly held in the spaces 10c.”).
	
Regarding claim 20, the modified Kumakura discloses: the at least one elastic member (Fig. 4, elastic member 14)  is compressed in a radial direction between the final shaft and the final gear ([0032] “Thus, each elastic member 14 is compressed and held between the coupling 12 and the concave portion 10a of the gear 10. Since the shapes of the concave portion 10a, coupling 12, and spindle 11 are symmetric with respect to the diametrical lines, and since all elastic members 14 have identical shapes, the coupling 12, the spindle 11, and gear 10 can be concentrically aligned with one another as long as the elastic members 14 are compressedly held in the spaces 10c.”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL JEREMY LEEDS whose telephone number is (571)272-2095. The examiner can normally be reached Mon-Thurs, 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571-270-1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL JEREMY LEEDS/Examiner, Art Unit 3731